DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (USPAPN 2013/0328417).
With respect to claim 1, Takeuchi discloses, in Figs. 1-3 and 7-16, a system (Fig. 1, details of circuitry disclosed in Figs. 2-3, details of operation disclosed in Figs. 7-16) comprising: 

a connection management engine (e.g., at least one 220 of Fig. 2 in at least one of 104 and 105 of Fig. 1) to:
 communicate (via 224 of Fig. 2) with a first transmitter (at least one of 101-103/POWER TRANSMITTING APPARTUS #1.  Note, the first transmitter may also be interpreted as the POWER TRANSMITTING APPARATUS #2 and the second transmitter may be interpreted as the POWER TRANSMITTING APPARTUS #1.  For the sake of simplifying explanation the first transmitter will be interpreted as the POWER TRANSMITTING APPARATUS #1 and the second transmitter will be interpreted as the POWER TRANSMITTING APPARTUS #2 unless otherwise noted) to cause the first transmitter to provide first power to the power collection engine (e.g., see MAIN POWER generated by POWER TRANSMITTING APPARTUS #1 after step S404 of Fig. 7), and communicate (via 224 of Fig. 2) with a second transmitter (other one of 101-103/POWER TRANSMITTING APPARTUS #2 of Fig. 7) to cause the second transmitter to provide second power (see MAIN POWER after step 516 of Fig. 7) that avoids interference with the first power to the power collection engine (see step S506-S718 of Fig. 7 and paragraph 0112).  
With respect to claim 2, the system of claim 1, wherein the connection management engine is to communicate with the second transmitter to cause the second transmitter to provide the second power in a time, a frequency, or a spatial arrangement 
With respect to claim 3, the system of claim 1, wherein the connection management engine is to transmit a characteristic of the first power to the second transmitter, and wherein the characteristic is usable to avoid interfering with the first power (During S505 to S512 the circuit operates as recited when the first power is interpreted as the output of POWER TRANSMITTING APPARATUS #2).  
With respect to claim 4, the system of claim 1, wherein the connection management engine is to indicate an amount of the second power to the first transmitter, and wherein the power collection engine is to receive an adjusted first power from the first transmitter based on the amount of the second power (the about of the first transmitter, e.g., APPARATUS #A, is decreased, see S1402 of Fig. 14 based, at least in part on the amount/level of the second power, see steps S1405-S1408 of Fig. 14, see also steps S1306, S1308 of Fig. 13 and the steps of Fig. 16).  
With respect to claim 6, the system of claim 1, wherein the connection management engine is to initiate communication with the first transmitter to request the first power and is to communicate authentication information to the first transmitter (see S401-S403 of Fig. 7).  
With respect to claim 7, a method, comprising: 
detecting a device to receive a second wireless power, wherein the device is receiving a first wireless power (at S506 of Fig. 7 POWER TRANSMITTING APPARATUS #2 detects the POWER RECEVING APPARTUS #3 by receiving an 
 determining a characteristic of the first wireless power (it is determined that the power level of the first wireless power is being interfered with by the second wireless power.  Furthermore, the power levels of both power transmitting apparatuses are determined, see S1306-S1308 of Fig. 13, the steps of Fig. 14 and the steps of Fig. 16); and 
selecting a characteristic of the second wireless power based on the characteristic of the first wireless power (see S512-S717 of Fig. 7, see also the steps of Figs. 14 and 16 the power transmission level is based on the interference characteristic/power levels).  
With respect to claim 8, the method of claim 7, wherein the characteristic of the first wireless power comprises an amount of the first wireless power, wherein selecting the characteristic of the second wireless power comprises selecting an amount of the second wireless power (the power levels are adjusted as claimed, see steps of Fig. 14 and steps of Fig. 16).  
With respect to claim 9, the method of claim 8, further comprising selecting a time, a frequency, or a spatial arrangement for the second wireless power based on a time, a frequency, or a spatial arrangement for the first wireless power (transmission times selected at S516-S718).  
With respect to claim 11, the method of claim 7, further comprising determining an adjustment to the first wireless power based on detecting the device to receive the second wireless power (the first power level is adjusted according to the above .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (USPAPN 2013/0328417) in view of Zeine et al. (USPN 10,447,092).

However, it is old and well-known to construct a “power collection engine” using multiple antennas/interfaces and combine the power transmitted to the multiple interfaces.  Such a structure is disclosed in Fig. 4 of Zeine et al. which discloses:
a power collection engine (405 and 490a-490n) comprises a first interface to receive the first power (e.g., 490a which receives the power transmitted to it) and a second interface to receive the second power (e.g., 490n which receives the power transmitted to it), and wherein the system further comprises a power combination engine electrically coupled to the first and second interfaces, the power combination engine to combine the first and second power (455 combines the power as received by the antennas).  The power combination circuit 455 and multiple antennas increases the efficiency of the power collection engine.
It would have been obvious to use the power combination circuit 455 and the multiple antennas 490a-490n of Zeine et al. in the circuit of Takeuchi for the purpose of increasing the efficiency of the system.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (USPAPN 2013/0328417) in view of Apte et al. (USPN 10,128,660).
With respect to claim 10, Takeuchi discloses, the method of claim 7, wherein selecting the characteristic of the second wireless power comprises selecting an amount of the second wireless power based on the characteristic of the first wireless power (The adjustment of the second wireless power is based, at least in part, on the adjustment of the first wireless power and vice versa, see method steps S1308 of Fig. 13, the method steps of Fig. 14 and the method steps of Fig. 16). 
However, Takeuchi fails to disclose that the second power level is also dependent upon “a priority of the device, and an energy level of the device”.  Nevertheless it is old and well-known to control the amount of wireless power based on both the priority and energy level (e.g., battery level, or that energy level and priority may be one in the same) of the receiver for the purpose of ensuring proper operation of the receiver and/or ensure a high priority device does not turn off due to insufficient power.  Such adjusting of the power based on priority and/or battery level is disclosed in Col. 13 lines 36-53 of Apte et al. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to adjust the power of the second wireless power using additional information associated with the priority of the receiver and energy level (e.g., battery level) of the receiver for the purpose of, among other things, ensuring proper operation of the receiver and/or ensure a high priority device does not turn off due to insufficient power.

With respect to claim 12, Takeuchi discloses in Figs. 1-3 and 7-16 a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to (operation of the circuitry of Fig. 1 provides such execution.  The limitations with respect to the computer-readable medium, instructions and processor is merely a functional limitation/intended use of the device which provides the operation of Takeuchi.  The circuitry of Takeuchi is capable of being processed by a processor and machine-readable media):
 determine a wireless power reception resource utilized by a first wireless power from a first transmitter (in compound mode, see Figs. 6A-6C it is determined that one of resources 602 and 604 receives power from a first transmitter 600, e.g., see Fig. 6B);
 indicate an available wireless power reception resource to a second transmitter (it is indicated to 601 that at least one of 604 and 601 is available to 601); and 
cause an interface (interface of 604, see 210 of Fig. 2) to receive a second wireless power from the second transmitter (see 605 of Fig. 6C), the second wireless power utilizing the available wireless power reception resource (the circuit utilizes the reception resource).  
Assuming, arguendo, that the limitations of “a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to” are not intended/functional limitations then Takeuchi fails to explicitly 
It would have been obvious to use a non-transitory computer-readable medium, instructions and processor (such as the circuitry of Fig. 15 of Zeine et al.) to cause the processor to carry out the control of the wireless power transfer of Takeuchi for the purpose of having a control device that is easily programmed to adjust/fine tune the operation of the circuitry as required/desired by the system designer.
With respect to claim 13, the computer-readable medium of claim 12, wherein the instructions cause the processor to: 
receive an indication of capabilities of the second transmitter (e.g., see power test s510-s511 of Fig. 7 and the method steps of Figs. 13, 14 and 16); and
 select the available wireless power reception resource based on the capabilities of the second transmitter (see steps S512-s516 of Fig. 7 and the method steps of Figs. 13, 14 and 16).  
With respect to claim 14, the computer-readable medium of claims 12, wherein the instructions cause the processor to: 

decide to receive the second wireless power from the second transmitter based on the strength of the signal being at least or more than a threshold (when 601 is “TRANSMITTING APPRATUS #A” of steps S1303-S1304, the circuit operates as claimed).  
With respect to claim 15, the computer-readable medium of claim 12, wherein the instructions cause the processor to: 
indicate to the second transmitter a strength of a signal from the first transmitter and a strength of a signal from the second transmitter (see S506 of Fig. 7 interference is detected which indicates the strength of the signals); and 
cause the interface to receive an amount of the second wireless power selected based on the strength of the signal from the first transmitter and the strength of the signal from the second transmitter (see S1306, S1308 of Fig. 13 and the method steps of Figs. 14 and 16 the wireless power strength is adjusted based on the strength of both the signals).  
With respect to claim 16, the computer-readable medium of claim 12, wherein the instructions cause the processor to:
 determine the second transmitter is capable of using a wireless power reception resource utilized by the first wireless power from the first transmitter (the circuit operates as claimed during S512/S513 of Fig. 7);
 determine a strength of a signal from the first transmitter is below a strength of a signal from the second transmitter (it must be determined that the strength of 600 is 
indicate the available wireless power reception resource by indicating the wireless power reception resource utilized by the first wireless power from the first transmitter (when the above determination of the signal strength is validate 601 power 604, see Fig. 6C and the method steps of Fig. 13, 14 and 16).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849